DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fin structure or lattice structure” of first hollow space (claim 3), the “fin structure or a lattice structure” of the second hollow space (claim 7), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “seal” member” in claims 1, 3, 10, 11, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The claim limitation has been interpreted as O-rings.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)1) as being anticipated  by Fukasawa.
Regarding claim 1, Fukasawa teaches a placing table on which a substrate is placed (Fig. 1, semiconductor wafer 13 is mounted on lower electrode 12), comprising a base (Fig. 1, lower electrode 12 and insulating member 14 make up the base), wherein the base comprises:
A first path configured to allow a heat transfer medium having a first temperature flow therein (Fig. 1, annular refrigerant path 27 has a first temperature),
A first heat insulating layer disposed under the first path (Fig. 1, heat insulating member 14 is under the first path);
A seal member disposed under the first heat insulating layer (Fig. 1, o-ring 15a is disposed under the first heat insulating layer).
Regarding claim 4, Fukasawa teaches wherein the first path has a fin structure or lattice structure (Fig. 1, annular refrigerant path has fins 29).
Regarding claim 12, Fukasawa teaches wherein the base is formed by a 3D printer technology or an additive manufacturing technology (The presence of process limitations [i.e. method of manufacturing] on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113).
Regarding claim 13, Fukasawa teaches a substrate processing apparatus (Fig. 1, col 1 line 55-col 2 line 10, apparatus is a plasma processing apparatus that processes semiconductor wafer 13) comprising:
A processing vessel (Fig. 1, chamber 10);
A placing table, disposed within the processing vessel and equipped with a base, on which a substrate is placed (Fig. 1, the top of lower electrode 12 constitutes the table, the semiconductor wafer 13 to be processed is mounted on the lower electrode, the base is comprised of lower electrode 12 and insulating member 14),  wherein the base comprises:
A first path configured to allow a heat transfer medium having a first temperature to flow therein (Fig. 1, annular refrigerant path 27 has a first temperature),
A first heat insulating layer disposed under the first path (Fig. 1, heat insulating member 14 is under the first path);
A seal member disposed under the first heat insulating layer (Fig. 1, o-ring 15a is disposed under the first heat insulating layer).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20040097088, hereafter Kitayama)  in view of Mitrovic et al. (US 7230204, hereafter Mitrovic).
Regarding claim 1, Kitayama teaches a placing table, on which substrate is placed on (Fig. 1 worktable 40, has substrate W placed on the worktable), comprising a base (Annotated Fig. 1), wherein the base comprises:
	a first path configured to allow a heat transfer medium having a first temperature flow therein (Fig. 1, flow passage 50, para [0059] has a cooling medium with a first temperature);

    PNG
    media_image1.png
    511
    586
    media_image1.png
    Greyscale

Kitayama Annotated Figure 1
	Kitayama is silent on a first heat insulating layer disposed under the first path.
However, Mitrovic teaches a first heat insulating layer disposed under the first path (Fig. 6, insulating element 150 is under heating element 130).
Therefore, in view of Mitrovic, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Kitayama’s base with a first heat insulating layer disposed under the first path and a seal member disposed under the first heat insulating layer so that the transfer of heat in peripheral regions can be controlled  (col 4 lines 51-54)
Kitayama as modified by Mitrovic, teaches a seal member disposed under the first heat insulating layer (Fig. 1, sealing member 44).
Regarding claim 12, Kitayama in view of Mitrovic teaches wherein the base is formed by a 3D printer technology or an additive manufacturing technology (The presence of process limitations [i.e. method of manufacturing] on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113).
Regarding claim 13, Kitayama teaches a substrate processing apparatus (Fig. 1, single-substrate processing apparatus 20) comprising:
A processing vessel (Fig. 1, process chamber 24); and
A placing table, disposed within the processing vessel (Fig. 1, work table 40) and equipped with a base (Annotated Fig. 1), on which a substrate is placed (Annotated Fig. 1, base has substrate W placed on it), wherein the base comprises:
A first path configured to allow a heat transfer medium having a first temperature flow therein (Fig. 1, flow passage 50, para [0059] has a cooling medium with a first temperature);
Kitayama is silent on a first heat insulating layer disposed under the first path.
However, Mitrovic teaches a first heat insulating layer disposed under the first path (Fig. 6, insulating element 150 is under heating element 130).
Therefore, in view of Mitrovic, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Kitayama’s base with a first heat insulating layer disposed under the first path and a seal member disposed under the first heat insulating layer so that the transfer of heat in peripheral regions can be controlled  (col 4 lines 51-54)
Kitayama as modified by Mitrovic, teaches a seal member disposed under the first heat insulating layer (Fig. 1, sealing member 44).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20040097088, hereafter Kitayama)  in view Mitrovic et al. (US 7230204, hereafter Mitrovic) in further view of Chang et al. (CN 108987323, hereafter Chang, US 20200095671 is used as an English translation).
Regarding claim 2, Kitayama in view of Mitrovic teaches wherein a first insulating layer (Mitrovic Fig. 6 insulating element 150) has a hollow space (col 6 lines 27-30, the insulating layer is a hollow gas gap meant to house gases).
Kitayama as modified by Mitrovic does not explicitly teach wherein the first hollow space is controlled to have a pressure lower than an atmospheric pressure.
However, Chang teaches wherein the first insulating layer has a hollow space (Fig. 1, heat insulation area 14, is hollow), and the first hollow space is controlled to have a pressure lower than an atmospheric pressure (para [0049]-[0051], the pressure inside the hollow space is lower than standard atmospheric pressure).
Therefore, in view of Chang, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to modify Kitayama in view of Mitrovic’s insulation layer wherein the first insulating layer the first hollow space is controlled to have a pressure lower than an atmospheric pressure, so that the heat transfer rate of the insulation zone can be controlled (para [0051]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20040097088, hereafter Kitayama)  in view Mitrovic et al. (US 7230204, hereafter Mitrovic) in further view of Chang et al. (CN 108987323, hereafter Chang) and in further view of Rajinder et al. (KR 20100098509, hereafter Rajinder).
Regarding claim 3, Kitayama in view of Mitrovic in further view of Chang, is silent on wherein the first hollow space has a fin structure or a lattice structure.
However, Rajinder teaches wherein the first hollow space (Fig. 2b, annular spaces 114C) has a fin structure or lattice structure (Fig. 2b, support structure 122).
Therefore, in view of Rajinder, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to modify Kitayama in view of Mitrovic in further view of Chang’s first hollow space with a fin structure or lattice structure to maintain uniform space of the hollow structure (para [the support structure 122 includes….]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20040097088, hereafter Kitayama) in view of Mitrovic et al. (US 7230204, hereafter Mitrovic) and in further view of Fukasawa et al. (US 5342471, hereafter Fukasawa).
Regarding claim 4, Kitayama in view of Mitrovic, is silent on wherein the first path has a fin structure or a lattice structure.
However, Fukasawa teaches wherein the first path has a fin structure or a lattice structure (Fig. 1, annular refrigerant path 27 has fin-shaped projections 29).
Therefore, in view of Fukasawa, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Kitayama in view of Mitrovic first path wherein the first hollow space has a fin structure or a lattice structure so that heat exchange can be improved (col 3 line 15-18).
Claim 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable Kitayama et al. (US 20040097088, hereafter Kitayama)  in view of Mitrovic et al. (US 7230204, hereafter Mitrovic) and in further view of Sim et al. (US 20180330925, hereafter Sim).
Regarding claim 5, Kitayama in view of Mitrovic, teaches further comprising:
a second path disposed under the first heat insulating layer and configured to allow a heat transfer medium having a second temperature flow therein (Fig. 1, auxiliary flow passage 52, para [0048] circulates cooling liquid with a second temperature).
Kitayama is silent on a second heat insulating layer disposed under the second path.
However, Sim teaches a heat insulating layer disposed under the lower body (Fig. 2, insulating plate 250 is disposed lower body 230).
Therefore, in view of Sim, it would have been obvious of one of ordinary skill in the art at the time before the effective filing date of the invention, to modify Kitayama in view of Mitrovic’s placing table comprising a second heat insulating layer disposed under the second path to insulate the circulation paths from the lower cover (para [0055]).
Kitayama in view of Mitrovic as modified by Sim teaches wherein seal member is disposed under the second heat insulating layer (Sim’s insulating layer is disposed under the plate comprising of the first and second path, Fig. 1 sealing member 44 would be disposed under the second heat insulating layer).
Regarding claim 9, Kitayama in view of Mitrovic as modified above teaches wherein the second temperature is higher than the first temperature (para [0059] the first fluid is capable of being operated at -5-40°C, the second fluid is also capable of being operated at -5-40°C, the second temperature is capable of being operated at a higher temperature than the first).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Kitayama et al. (US 20040097088, hereafter Kitayama)  in view of Mitrovic et al. (US 7230204, hereafter Mitrovic) and in further view of Sim et al. (US 20180330925, hereafter Sim) and in further view of Chang et al. (CN 108987323, hereafter Chang, US 20200095671 is used as an English translation).
Regarding claim 6, Kitayama in view of Mitrovic an in further view of Sim, does not teach wherein the second heat insulating layer has a hollow space, and the second hollow space is controlled to have a pressure lower than an atmospheric pressure.
However, Chang teaches wherein the insulating layer has a hollow space (Fig. 1, heat insulation area 14, is hollow), and the first hollow space is controlled to have a pressure lower than an atmospheric pressure (para [0049]-[0051], the pressure inside the hollow space is lower than standard atmospheric pressure).
Therefore, in view of Chang, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to modify Kitayama in view of Mitrovic and in further view of Sim’s insulation layer wherein the second insulating layer has a hollow space, and the first hollow space is controlled to have a pressure lower than an atmospheric pressure, so that the heat transfer rate of the insulation zone can be controlled (para [0051]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Kitayama et al. (US 20040097088, hereafter Kitayama)  in view of Mitrovic et al. (US 7230204, hereafter Mitrovic) and in further view of Sim et al. (US 20180330925, hereafter Sim) in further view of Chang et al. (CN 108987323, hereafter Chang, US 20200095671 is used as an English translation) and in further view of Rajinder et al. (KR 20100098509, hereafter Rajinder).
Regarding claim 7, Kitayama in view of Mitrovic, Sim, and in further view of Chang is silent on wherein the second hollow space has a fin structure or lattice structure.
However, Rajinder teaches wherein the second hollow space (Fig. 2b, annular spaces 114C) has a fin structure or lattice structure (Fig. 2b, support structure 122).
Therefore, in view of Rajinder, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to modify Kitayama in view of Mitrovic in further view of Sim and in further view of Chang’s second hollow space with a fin structure or lattice structure to maintain uniform space of the hollow structure (para “the support structure 122 includes….”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Kitayama et al. (US 20040097088, hereafter Kitayama)  in view of Mitrovic et al. (US 7230204, hereafter Mitrovic) in further view of Sim et al. (US 20180330925, hereafter Sim) and in further view of Fukasawa et al. (US 5342471, hereafter Fukasawa).
Regarding claim 8, Kitayama in view of Mitrovic in further view of Sim is silent on wherein the second path has a fin structure or a lattice structure.
However, Fukasawa teaches wherein the path has a fin structure or a lattice structure (Fig. 1, annular refrigerant path 27 has fin-shaped projections 29).
Therefore, in view of Fukasawa, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Kitayama in view of Mitrovic and in further view of Sim’s second path wherein the first hollow space has a fin structure or a lattice structure so that heat exchange can be improved (col 3 line 15-18).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Kitayama et al. (US 20040097088, hereafter Kitayama)  in view of Mitrovic et al. (US 7230204, hereafter Mitrovic)  in further view of Sim et al. (US 20180330925, hereafter Sim) and in further view of Kishimoto et. Al (US 20040113287, hereafter Kishimoto).
Regarding claim 10, Kitayama in view of Mitrovic in and further view of Sim does not explicitly teach wherein the second temperature is higher than a glass transition temperature of the seal member. 
However, Kishimoto teaches the use of Kalrez or Viton O-rings (para [0016]).  There are only a select number of materials used to manufacture O-rings (para [0042] sealing member 44 is an O-ring), as such, one of ordinary skill in the art at the time before the effective filing date of the invention would have had reasonable expectation of success by selecting from the options listed by Kishimoto, and thus it would have been obvious to try Viton O-rings because there is a finite number of identified, predictable solutions.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Kitayama in view of Mitrovic in further view of Sim as modified by Kishimoto teaches wherein the second temperature is higher than a glass transition temperature of the seal member (glass transition temperature of Viton is -10-30°C, the second temperature is -5-40°C).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20040097088, hereafter Kitayama)  in view of Mitrovic et al. (US 7230204, hereafter Mitrovic) in further view of Fish et al. (US 20100084579, hereafter Fish) and in further view of Kishimoto et. Al (US 20040113287, hereafter Kishimoto).
Regarding claim 11, Kitayama in view of Mitrovic is silent on wherein the first temperature is lower than a glass transition temperature of the seal member.
However, Fish teaches the use of helium, nitrogen, clean dry air, liquid nitrogen, flourinet, or water (para [0028], [0058]) as heat transfer mediums.  There are only a finite number of heat transfer mediums, as such, one of ordinary skill in the art at the time before the effective filing date of the invention would have had reasonable expectation of success by selecting from the options listed by Fish, and thus would have been obvious to try liquid nitrogen because there is a finite number of identified, predictable solutions.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Kitayama in view of Mitrovic as modified by Fish is silent on wherein the first temperature is lower than a glass transition temperature of the seal member.
However, Kishimoto teaches the use of Kalrez or Viton O-rings (para [0016]).  There are only a select number of materials used to manufacture O-rings (para [0042] sealing member 44 is an O-ring), as such, one of ordinary skill in the art at the time before the effective filing date of the invention would have had reasonable expectation of success by selecting from the options listed by Kishimoto, and thus it would have been obvious to try Viton O-rings because there is a finite number of identified, predictable solutions.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Kitayama in view of Mitrovic in further view of Fish as modified by Kishimoto teaches wherein the first temperature is lower than a glass transition temperature of the seal member (glass transition temperature of Viton is -10-30°C, the first temperature is -196°C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iizuka (US 2009/0000743) discloses a substrate processing apparatus
Ikeda et al. (US 2006/0005930) discloses a substrate processing apparatus
Kawakami et al. (US 6432208) discloses a substrate processing apparatus
Maeda et al. (US 2010/0326957) discloses a plasma processing apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763